Citation Nr: 0902529	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  02-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant, as a child of the veteran, became 
permanently incapable of self-support prior to his 18th 
birthday for the purpose of death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a surviving "child" of the veteran who 
served on active duty from May 1943 to December 1945.  The 
veteran died in November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 26, 
2006, which vacated an April 2005 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a March 2000 decision by the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded for additional 
development in July 2006 and May 2008.

The Board notes that the RO, apparently under the provisions 
of 38 C.F.R. § 20.608(a) (2008), accepted a notice of 
withdrawal of services by a representative and that in 
October 2008 the RO notified another attorney who had 
submitted evidence on behalf of the appellant that additional 
action was required for VA recognition of attorney 
representation.  In correspondence dated in December 2008 the 
RO notified the appellant, among other things, of his right 
to appoint representation.  As no subsequent response was 
received as to this matter, the Board finds the appellant is 
unrepresented in the present matter on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The appellant is shown to be presently married and is not 
a child for VA benefits purposes.



CONCLUSION OF LAW

The appellant is not a child for VA benefits purposes.  
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the Court, require that an 
appellant be notified of VA's responsibilities in obtaining 
information to assist in completing a claim and that the 
claimant's duties in obtaining information and evidence to 
substantiate a claim be identified.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, adding subsection (b)(3) stating that 
no duty to provide § 5103(a) notice arises when "as a matter 
of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  
In this case, a VCAA notice is not required because 
entitlement to the benefit claimed cannot be established as a 
matter of law.

VA pays pension benefits to the surviving child of a veteran 
with no personal custodian based upon an annual rate 
established by law and reduced by the child's countable 
annual income.  38 U.S.C.A. § 1542 (West 2002); 38 C.F.R. 
§ 3.24 (2008).  

VA law provides that the term child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years or an illegitimate 
child; and is under the age of 18 years; or before reaching 
the age of 18 years, became permanently incapable of self-
support; or after reaching the age of 18 years and until 
completion of education or training, but not after reaching 
the age of 23, is pursuing a course of instruction at an 
approved educational institution.  38 U.S.C.A. § 101(4) (West 
2002); 38 C.F.R. § 3.57 (2008).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2008).

In this case, the determinative facts are not in dispute.  
The record shows the appellant admitted in correspondence 
dated in July 2008 that he had been married to S.A.S. since 
May 1992 and that from December 1969 to July 1992 he was 
married to S.L.J.  

As the appellant is shown to be presently married, the Board 
finds he is not a child for VA benefits purposes.  Therefore, 
basic eligibility for VA benefits as the veteran's child is 
not warranted.  The Court has held that in cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant is not a child for VA benefits purposes; the 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


